Citation Nr: 0313993	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-14 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

2.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to September 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Pittsburgh, Pennsylvania, 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of this 
claim has been obtained.

2.  An acquired psychiatric disorder, to include depression, 
was not manifested in service and is not shown by competent 
evidence to be related to service.

3.  The veteran's respiratory symptoms in service were acute 
and transitory, associated with bronchitis, and a continuing 
disability was not then present.  

4.  A chronic respiratory disorder, to include COPD, was not 
manifested in service and is not shown by competent evidence 
to be related to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include depression, 
due to disease or injury, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  A chronic respiratory disorder, to include COPD, due to 
disease or injury, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  He was given the opportunity to appear 
and testify before a RO hearing officer and/or Member of the 
Board to advance any and all arguments in favor of his claim, 
but declined to do so.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.

Additionally, the veteran was afforded a pertinent VA 
examinations in May 1999 and June 1999.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  With 
regard to the adequacy of the examinations, the Board notes 
that the report reflects that the VA examiners reviewed and 
recorded the past medical history, noted the veteran's 
current complaints, conducted examination, and offered 
appropriate assessments and diagnoses.

The requirements of the VCAA have been met.  The veteran has 
been informed of what documents the VA would get and what he 
should provide.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand, 
delay, or notice would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Finally, there is no prejudice to the veteran in 
deciding his claim on the merits, because he has been told 
what the requirements are to establish his claim and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In the most recent notice letter sent in May 2002 the veteran 
was again informed as to what evidence he must obtain and 
what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claims are ready for appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service medical records show that in June 1979 the veteran 
was treated for chest congestion.  The physician provided no 
summary or elaboration, but did note the veteran's smoking 
history of 1 pack per day.  The assessment was bronchitis and 
bronchospasm.  He was encouraged not to smoke.  There was no 
credible evidence of a chronic respiratory disability.  The 
episode was apparently acute and transitory in nature and 
resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, 
evaluation or treatment during the remaining months of 
service.  At separation in September 1979 clinical evaluation 
of the veteran's lungs and chest was normal.  The service 
medical records are entirely negative for complaints, 
treatment or diagnosis of a psychiatric disorder.

The post-service evidence of record includes VA treatment 
records, which cover the period from 1998 to 1999.  
Specifically, these records show that a psychiatric admission 
in November 1998.  The veteran gave a history of depression 
since his wife's death 5 years ago.  He was hospitalized 
again in January 1999 and at that time reported one previous 
mental health contact during his military service in the mid 
1970s.  He reported that when he discovered his first wife 
had been unfaithful, he lost his voice, became quite enraged 
and "tore up the house."  He reported that he was 
hospitalized and evaluated briefly.  He was not aware of any 
diagnosis made at that time.  The remaining records show 
continued evaluation and treatment for depression as well as 
periodic evaluation for respiratory symptoms.  These records 
also show the veteran had a history of cigarette smoking.  

Of record are VA general medical and respiratory examination 
reports dated in May 1999.  At that time the veteran gave a 
history of a chronic productive cough that started at the age 
of 24.  Recently the coughing had become more intense and 
associated with shortness of breath.  The veteran admitted to 
smoking three to four pack a day until last year but was 
currently down to one pack a day.  The diagnosis was moderate 
COPD.

During a VA psychiatric evaluation in June 1999 the veteran 
gave a history of treatment for depression and cocaine 
dependence since November 1998.  The examiner noted that 
there was no indication from the claims folder that the 
veteran ever received any treatment or inpatient hospital 
stays while in the military.  However, he did claim that he 
was admitted to the hospital while in the military at Puget 
Sound.  He reported an incident during which he was unable to 
talk and experienced what he described as a "temporary 
lapse."  He reported that he was hospitalized for several 
days but was not prescribed medication or any follow-up.  The 
examiner noted that this episode occurred as a result of the 
veteran's marital difficulties.  The diagnosis was major 
depression and cocaine abuse in early full remission.  

In a recent notice letter sent in May 2002 the veteran was 
informed as to what had been done to help with his claim.  He 
was informed that copies of additional treatment records from 
the Navy had been requested on several occasions.  He was 
advised that all records had been sent but that an additional 
search would be made if the veteran provided the complete 
unit to which he was assigned and the dates of treatment.  
The veteran did not respond.

1.  Depression

After review the medical evidence of record the Board notes 
that service medical records are totally devoid of any report 
or clinical finding of depression.  Significantly, there was 
no reference to depression at the time of his 1979 service 
separation examination.  Instead, a clinical psychiatric 
evaluation revealed normal findings.  As such, the veteran's 
service medical records do not affirmatively establish that 
his depression had its onset during his military service.

Post-service evidence shows that the first documentation of 
depression was made in 1998, 20 years after the veteran's 
discharge from military service.  However, these treatment 
records do not, in any way, suggest that the veteran's 
depression originated during his military service.  The Board 
also notes that, while the remainder the VA treatment records 
include diagnoses of depression over the years, none of these 
records suggests any causal relationship between depression 
and his military service.

The Board does not dispute that the veteran currently has 
depression.  However, the disorder was not shown in service, 
nor has it been causally related to active service thereafter 
by any physician who based a diagnosis upon an accurate 
history of symptoms and medical treatment for the same during 
service.  As the veteran's current depression has not been 
medically associated with military service, there is no 
foundation upon which to allow the claim.

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his current symptoms and beliefs that his 
depression was incurred in or aggravated by service.  
However, it has not been indicated that he possesses the 
requisite medical qualifications to opine on a matter 
involving medical diagnosis or medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson is 
generally not competent to opine on a matter requiring 
knowledge of medical principles, such as causation or 
diagnosis).  Therefore, he does not possess the requisite 
medical knowledge to refute the medical conclusion in the 
evidence of record.  The competent evidence in this case does 
not provide a basis for favorable action on the veteran's 
claim.  The Board has also considered the veteran's 
assertions to the effect that his service medical records are 
incomplete.  While the service medical records might be 
incomplete, there is adequate evidence of the veteran's state 
of mental health during service and at separation from 
service.  This evidence does not reflect any medical history 
of complaints, treatment or diagnosis of depression.  
Further, as noted, there is no evidence of an acquired 
psychiatric disorder in the years immediately following 
service.

Based on the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between the veteran's depression and his military 
service.  Consequently, his claims for service connection for 
depression must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

2.  COPD

The Board notes that although COPD is currently demonstrated 
there was no indication of chronic respiratory disorder in 
service.  The separation examination was entirely negative 
for complaints, findings or diagnosis consistent with a 
chronic respiratory disorder.  The service medical records 
show an isolated episode of treatment for chest congestion 
attributed to bronchitis.  The earliest recorded medical 
history places the presence of COPD complaints in 1999, 
almost 20 years after his separation from active service.  
This date leaves a significant gap between service and the 
initial confirmation of the disability with no clinical 
support for acute or inferred manifestations or continued 
symptoms.  That is, there is no competent evidence of 
continuing or chronic respiratory disorder in the years 
following service.

While he has argued that his current COPD had its inception 
in service, such opinion is clearly a matter for an 
individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In fact, the 
veteran's current statements of medical history placing the 
presence of COPD in service are contradicted by other 
evidence compiled contemporaneously during his period of 
active duty.  That contrary evidence significantly reduces 
the probative weight to be assigned to the statements.  In 
this respect the Board is not finding or implying that the 
veteran is deliberately or consciously misrepresenting his 
medical history.  Rather, the Board simply concludes that the 
contemporaneous service medical records are far more reliable 
as to events inservice than is remote memory.  

In sum, the veteran has simply not presented the required 
evidence that his COPD was manifested as a result of his 
period of active service.  While there is evidence of 
isolated treatment in service and evidence of a current 
respiratory disability, the preponderance of the evidence 
weighs against a conclusion that there is a medical nexus 
between the current diagnosed COPD and the veteran's service.  
In brief, the most recent medical evidence is to the effect 
that the veteran's current COPD was initially manifested many 
years following his separation from service, and that any 
current COPD is not related to that service.  

Based on the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between the veteran's COPD and his military service.  
Consequently, his claims for service connection for COPD must 
be denied.


The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for depression is denied.  

Entitlement to service connection for COPD is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


